Case 3:19-cv-02559-JCS Document 103-3 Filed 04/13/21 Page 1 of 5




                        EXHIBIT 3
             Case 3:19-cv-02559-JCS Document 103-3 Filed 04/13/21 Page 2 of 5




1    Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
2    480 S. Ellsworth Ave
     San Mateo, CA 94401
3    Telephone: (650) 781-8000
4    Facsimile: (650) 648-0705
     mark@javitchlawoffice.com
5    One of the Attorneys
     for Plaintiff and the Putative Class
6
7                                      UNITED STATES DISTRICT COURT

8                                  NORTHERN DISTRICT OF CALIFORNIA
                                            SAN FRANCISCO DIVISION
9
10
     LAWRENCE PASCAL, individually and on                   Case No.: 3:19-cv-02559-JCS
11   behalf of all others similarly situated,
                                                            NOTICE OF DEPOSITION PURSUANT TO
12                        Plaintiff,
                                                            FED. R. CIV. P. 30(b)(6)
     v.
13
     CONCENTRA, INC., a Delaware corporation
14
                         Defendant.
15
16   To:    Amy Pierce
            Stephen H. Turner
17          Danielle E. Stierna
            Lewis Brisbois Bisgaard & Smith LLP
18          633 West 5th Street, Suite 4000
            Los Angeles, California, 90071
19          Amy.pierce@lewisbrisbois.com
20          Stephen.Turner@lewisbrisbois.com
            Danielle.Stierna@lewisbrisbois.com
21          Counsel for Concentra, Inc.

22
     PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 30(b)(6), Plaintiff’s counsel
23
     will take the deposition of one or more representatives of Defendant Concentra, Inc. (“Concentra”) on the
24
     topics listed below. The deposition will be taken at 10:00 a.m., on April 8, 2021, at the corporate
25
     headquarters of Concentra, Inc., 5080 Spectrum Drive, Suite 1200W Addison, Texas, 75001.
26
27
28                                                                                           3:19-cv-02559-JCS
             Case 3:19-cv-02559-JCS Document 103-3 Filed 04/13/21 Page 3 of 5




1           The deposition will be taken before an officer authorized by law to administer oaths and take
2    testimony and will be recorded by audio/video and stenographically. The deposition will continue from
3    time to time until concluded and will be used for all lawful purposes.
4           Pursuant to Federal Rules of Civil Procedure 30(b)(6), Concentra, Inc. (“Defendant”) shall
5    designate the person(s) for examination who is/are the most knowledgeable on the following subjects for
6    the time period from May 13, 2015 through the present:
7
     1.     Defendant’s activities, experiences, practices, and procedures relating to the use of Textedly, Text
8           Recruit, and any other similar programs, equipment, or systems that Defendant uses or used to
            send text messages for all employment-related text messages sent by Defendant or on Defendant’s
9           accounts.

10   2.     Defendant’s activities, experiences, practices, and procedures for obtaining contact information
            for the purpose of sending text messages, including the sources and provenances of such
11          information.

12   3.     Defendant’s activities, experiences, practices, and procedures, if any, for obtaining consent to
            contact persons and preserving records of consent.
13
     4.     Defendant’s activities, experiences, practices, and procedures regarding maintenance, storage, and
14          preservation of records of communications between Defendant and potential recruits.

15   5.     Defendant’s activities, experiences, practices, and procedures for how Defendant records whether
            a phone number is business, cellular, or residential.
16
     6.     Defendant’s activities, experiences, practices, and procedures for how Defendant received,
17          responded to, and kept track of complaints related to Defendant’s text message practices.

18   7.     Defendant’s records and recordkeeping practices relating to data concerning text messages sent by
            Defendant using Textedly and Text Recruit, and any other similar programs used to send text
19          messages, including but not limited to lists of phone numbers contacted, names, personal
            identifying information, text message content, date and time of delivery, and responses received.
20
     8.     Defendant’s practices and procedures for obtaining and retaining information Defendant used to
21          input into Textedly and Text Recruit for text message delivery, including but not limited to contact
            information, identity of sources of records containing contact information, records of consent to
22          be contacted by Defendant, records of revocation of any prior consent, Defendant’s internal do not
            call list, and records relating to scrubbing numbers on Defendant’s internal do not call list or the
23          national do not call list.

24   9.     Defendant’s practices and policies of maintaining compliance with telephone consumer protection
            laws, the National Do Not Call registry, and Defendant’s internal do not call list, including process
25          and procedures for requesting, conducting, implementing, authorizing, and approving employee
            recruitment text campaigns.
26
27
28                                                                                              3:19-cv-02559-JCS
            Case 3:19-cv-02559-JCS Document 103-3 Filed 04/13/21 Page 4 of 5




1    10.    Step by step process for drafting a text message, compiling list of phone numbers, and using
            Textedly and Text Recruit to transmit such message to lists of phone numbers, and confirming
2           whether message(s) were sent and received, including but not limited to:

3
                  On May 13, 2019, using Textedly
4
                  On June 7. 2019, using Textedly
5
                  On April 17, 2019, using Textedly
6
7                 On March 27, 2019, using Textedly

8                 November 4–11, 2019, using Text Recruit
9                 On March 5, 2020, using Text Recruit
10
                  On October 31, 2019, using Text Recruit
11
            A list of all parties or attorneys for parties on whom this Notice of Deposition is being served is
12
     shown in the accompanying Proof of Service.
13
     Dated: March 9, 2021                         Respectfully submitted,
14
15
                                                  By:_/s/ Mark L. Javitch______
16                                                Mark L. Javitch (CA SBN 323729)
                                                  JAVITCH LAW OFFICE
17                                                480 S. Ellsworth Ave.
                                                  San Mateo, CA 94401
18
                                                  Telephone: (650) 781-8000
19                                                Facsimile: (650) 648-0705
                                                  mark@javitchlawoffice.com
20
                                                  By:/s/Thomas A. Zimmerman, Jr.
21                                                ZIMMERMAN LAW OFFICES, P.C.
                                                  77 West Washington Street, Suite 1220
22
                                                  Chicago, Illinois 60602
23                                                (312) 440-0020 telephone
                                                  (312) 440-4180 facsimile
24                                                tom@attorneyzim.com
                                                  Admitted Pro Hac Vice
25
                                                  Attorneys for Plaintiff
26
                                                  and those similarly situated
27
28                                                                                              3:19-cv-02559-JCS
              Case 3:19-cv-02559-JCS Document 103-3 Filed 04/13/21 Page 5 of 5




1                                              PROOF OF SERVICE

2
                         STATE OF CALIFORNIA, COUNTY OF SAN MATEO
3
              At the time of service, I was over 18 years of age. I am employed in County of San Mateo, State
4
     of California. My business address is Javitch Law Office, 480 S. Ellsworth Ave, San Mateo, California,
5    94401.
6             On March 9, 2021, I mailed and emailed Plaintiff’s Notice of Deposition to counsel for
7    Defendant to:

8
     Amy Pierce
9    Danielle Stierna
     Stephen Turner
10   Lewis Brisbois
     633 W 5th St Ste 4000
11   Los Angeles CA 90071-2074
12
     Attorneys for Defendant Concentra, Inc.
13
14            I declare under penalty of perjury under the laws of the United States that the foregoing is true
15   and correct. Executed on March 9, 2021 at San Mateo, California.

16
              Dated: March 9, 2021                          /s/ Mark L. Javitch
17
18
19
20
21
22
23
24
25
26
27
28                                                                                               3:19-cv-02559-JCS
